O’Malley, J.
(dissenting). The plaintiff established a prima facie ease with respect to its right to commissions on the sale of the two parcels owned by the defendant on June 20, 1924. Its evidence was sufficient to justify a finding of plaintiff’s employment and the defendant’s agreement to pay commissions; and also of the plaintiff having produced a purchaser ready, able and willing. Plaintiff’s willingness to negotiate on behalf of the purchaser for additional parcels subsequently acquired by the defendant was not necessarily inconsistent with its claim for commissions on the parcels originally owned by the defendant. I, therefore, dissent and vote for reversal of the judgment and for a new trial.